Hughes, J., (after stating the facts.) Section 5707 of Sandels & Hill's Digest provides that “whenever several suits shall be pending in the same court by the same plaintiff against the same defendant, for causes of action which may be joined, or where several suits are pending in the same court by the same plaintiff against several defendants, which may be joined, the court in which the same may be prosecuted may, in its dis•cretion, order such suits to be consolidated into one action.” We do not think this case comes within the above statute, because the plaintiffs are not the same in the two eases, and the issues are not the same. We think the court erred in ordering the two cases consolidated. Eeversed and remanded, with directions to try these cases separately.